AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                              FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                     Eastern District of Washington                           EASTERN DISTRICT OF WASHINGTON


            THE ESTATE OF BERNARD
           BAKKEN; and IRENE BAKKEN,                                                                          Sep 30, 2019
 Special Administrator for the Estate of Bernard Bakken,             )                                             SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-323-RMP
               AVISTA CORPORATION, a                                 )
                Washington corporation, v.                           )
              DCT CHAMBERS TRUCKING
              LTD; and RELATED ENTITIES,
                            Defendant
                                             JUDGMENT OF DISMISSAL
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties' Stipulated Motion to Dismiss, ECF No. 38, is GRANTED. Plaintiff's Complaint is dismissed with prejudice
’
              and without fees or costs to any party.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge              Rosanna Malouf Peterson                                        on parties' Stipulation of
      Dismissal (ECF No. 38).


Date: September 30, 2019                                                   CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Angela Noel
                                                                                          (By) Deputy Clerk

                                                                            Angela Noel
